Citation Nr: 1715235	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for lumbosacral spine strain (low back disability). 


REPRESENTATION

Veteran represented by:	Larry Pitts, Attorney


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1980 to October 1996. 


This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In April 2015, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence is in equipoise that the Veteran's currently diagnosed low back disability is etiologically related to service. 


CONCLUSION OF LAW

The criteria are met to establish service connection for a low back disability. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Id.   


II. Service Connection

a. Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97   (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b). 

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In this case, the Veteran is currently diagnosed with degenerative arthritis of the lumbar spine, and arthritis is considered a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies with respect to the claim.  

In addition, the Board notes that where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

b. Analysis

The Veteran contends that service connection is warranted for his low back disability because it had its onset in service.  He asserts that he injured his back numerous times throughout his naval career and that his current low back disability is related to those in-service injuries.  See May 2010 Statement in Support of Claim VA Form 21-4138.   

The Veteran's service medical records establish that he was deemed fit for military service.  See Veteran's STRs. 

While in service, the Veteran complained multiple times of chronic low back pain.  He described the pain as a dull ache.  On one occasion, he reported that he may have originally strained his back while in service working on cranes.  See November 1993 STR. He was treated with Motrin for the pain and at times engaged in physical therapy, performing recommended exercises to increase the flexibility and strength of his low back.  Mild straightened curvature and sharp angularity between the Veteran's L5-S1 were seen on X-ray and determined to be productive of the Veteran's low back pain.  He was consistently diagnosed with low back strain or mechanical low back pain.  See Veteran's STRs. 

Upon retirement from the military, the Veteran reported that he continued to experience recurrent back pain.  The examiner noted that the Veteran had a history of chronic low back pain while in service that was treated and not considered disabling.  See March 1996 Report of Medical History.  

Post-service, the Veteran sought private medical treatment for his chronic low back pain. He first went in for chiropractic treatment in October 2001 and was diagnosed with lumbar myalgia, lumbar facet syndrome, and lumbar segmental dysfunction.  He was treated with spinal manipulation, cryotherapy, and intersegmental traction.  See Dr. V.'s Letter.  He continued to seek treatment at another private medical facility where he continued to describe his low back pain as dull, chronic, and worsening.  He stated that the pain moderately limited his activities and was relieved by rest, medication, and physical therapy.  In August 2009, an MRI was performed which found moderate degenerative disc disease at T12-L1, dessicative degenerative change at L4-5, and a small focal protrusion of the nucleus of the L5-S1 into the posterior annular fibers of the disc. See August 2009 Private Radiology Report.  

The Veteran was provided a VA examination in October 2010 in conjunction with his claim.  He reported the onset of his low back disability to be 1983 during service.  He reported no particular injury but that there was progressive pain with activity.  The Veteran stated that since onset, he had intermittent instances of low back pain.  He also discussed severe flare-ups of pain that occurred every two to three weeks that lasted for hours making it difficult for him to move around.  The Veteran spoke about numbness, leg and foot weakness, fatigue, stiffness, weakness, and moderate, dull pain that occurred daily.  

The examiner performed a physical examination and the Veteran was provided an MRI of the lumbosacral spine.  Varying degrees of mild degenerative changes involving the lumbar spine were shown and disc disease was seen at level L1-L2. The examiner diagnosed the Veteran with degenerative joint disease.  He found that the diagnosed condition caused the Veteran difficult lifting, decreased his mobility, and stamina, and was productive of weakness or fatigue.  See October 2010 VA Examination. 

In 2011, the Veteran began lumbar facet injections to combat the low back pain he was experiencing as well as lumbar radiculopathy in both legs and thighs.  See March 2011 Private Treatment Records.  

A VA addendum opinion was provided in October 2011 by the same examiner who performed the October 2010 VA Examination.  The examiner opined that it was less likely as not that the Veteran's sprain/strain of the lumbosacral spine that occurred in the military caused his currently diagnosed, significant arthritis.  The examiner reasoned that the Veteran's spinal condition at this time is most likely the result of his post-military vocation, morbid obesity, and aging.  He stated that the Veteran's in-service injury was not severe enough to have caused the significant arthritis outlined in his medical records.  See October 2011 VA Addendum Opinion. 
In compliance with the Board's remand directives, another VA examination was provided in June 2015.  The examiner reviewed the Veteran's C-file and noted that the Veteran had multiple intermittent episodes of lower back pain in service while doing heavy work as a hull technician.  After service, the examiner noted, the Veteran's pain began to radiate into his legs.  The examiner noted that post-service the Veteran continued to work in heavy labor positions, including as a maintenance man for a plastic company and as a trailer mechanic.  The Veteran reported continued back pain and bilateral lower extremity leg pain lateral radicular pain to his knees.  He stated that he could only walk short distances and work in the garden.  He treated his back pain with ibuprofen, gabapentin, and occasionally hydrocodone.  The Veteran continued to report regular, severe flare-us that impaired movement.  He reported using a back brace to three days a week.

The examiner performed a physical examination.  She found that the Veteran tested normal in all range of motion categories.  She noted that the Veteran's BMI placed him in Obesity Class I.  She also noted the Veteran's tobacco use history was three packs per day for twenty years.  The examiner provided an opinion regarding the etiology of the Veteran's low back condition.  She stated that, as noted previously, the Veteran did have multiple, intermittent episodes of low back pain during service.  He continued to work in heavy labor post service which required him to be on his feet up to six hours a day, climb ladders, and scaffolding, and to pull, push, and lift up to 100 pounds.  The examiner agreed with the October 2011 Addendum opinion.  She stated that the Veteran's current lumbar spine issues are attributed to age, normal wear and tear on discs, Class I obesity, positive tobacco use for many years, and the physically demanding occupations he engaged in for many years.  She cited current medical literature linking higher BMI values with disc degeneration.  She also cited medical research that linked cigarette smoking to an increased risk of low back pain which may be caused by disc degeneration.  See June 2015 VA Examination.  

Throughout the appeal period, the Veteran has continued to receive treatment for his low back disability at various private medical treatment facilities. Significantly, the Veteran had a complete laminectomy and decompression at L4-5 spinal cord nerve root in April 2012 and a lumbar fusion L3-4 in April 2015.  See Veteran's Medical Treatment Records.  

The October 2010 VA examination as well as the Veteran's post-service treatment records do not include etiological opinions regarding the Veteran's low back disability.  Therefore, they are of no probative value in determining whether the Veteran's current low back disability is connected to his military service.

The October 2011 addendum provides an etiological opinion.  However, the examiner did not clarify how the Veteran's post-military vocation, obesity, and/or aging caused his low back disability.  No medical rationale was included in support of the examiner's conclusion that the Veteran's low back disability was not related to his military service.  Thus, this opinion is assigned little or no probative weight.  Likewise, the June 2015 VA examination provides an etiological opinion but this opinion is assigned little or no probative weight as the examiner does not address the Veteran's lay assertions of continued low back pain and similar symptomatology (dull, aching pain) since service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.").    

The Veteran essentially asserts that he experienced low back pain during service and ever since service discharge.  Further development of the claim could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's back disability.  

Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced low back pain during service and that the same pain has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  In fact, the Veteran has consistently reported that the low back pain in service manifested as a dull ache and continued to report a similar dull aching pain.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by the in-service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current low back disability is productive of pain.  Thus, the Board finds that the Veteran's testimony that his diagnosed low back disability is related to his in-service injury (pain resulting from carrying heavy gear in his role as a hull technician) has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his well-documented numerous complaints of chronic low back pain and treatment post-service, including results of MRIs and X-rays conducted, (3) his in-service back complaints, including on his separation Report of Medical History, and (4) his competent and credible history of relevant symptoms during and ever since service discharge, shown through his consistent reporting of dull, aching low back pain at VA and private medical examinations.  The evidence tends to show that the current condition is at least as likely as not the same condition that caused the Veteran's complaints in service.  Thus, the Board finds that the evidence in favor and against the claim is in relative equipoise.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a neck condition has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for lumbosacral spine strain (low back disability) is granted. 


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


